DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brisjo (US 2021/0010195) in view of Jung (US 2014/0041249).
As for claim 1, Brisjo discloses a clothes dryer comprising: an evaporator (15, fig. 4); a compressor (17); an expander (16); a first pipe connecting the expander to the evaporator (line illustrated to the left of 16 passing through 33 and 37); a second pipe connecting the evaporator to the compressor (line illustrated between 15 and 17); a refrigerant pressure sensor in the first pipe to provide a detection value indicating pressure of a refrigerant flowing through the first pipe or in the second pipe to provide a detection value indicating pressure of the refrigerant flowing through the second pipe (33); a refrigerant temperature sensor in the pipe to provide a detection value indicating temperature of the refrigerant flowing through the pipe (37, [0032]); an electronic expansion valve to control the refrigerant (16, controlled by electronic controller 31); and a controller configured to control the electronic expansion valve based on the detection 
As for claim 10, Brisjo discloses a control method of a clothes dryer, comprising: obtaining a detection value indicating pressure of a refrigerant flowing through a first pipe of the clothes dryer connecting an expander of the clothes dryer to an evaporator of the clothes dryer from a refrigerant pressure sensor in the first pipe or a detection value indicating pressure of the refrigerant flowing through a second pipe of the clothes dryer connecting the evaporator to a compressor of the clothes dryer from a refrigerant pressure sensor in the second pipe (33, fig. 5); obtaining a detection value indicating temperature of the refrigerant flowing through the pipe, from a refrigerant temperature sensor in or on the pipe (37, 39); and controlling an electronic expansion valve of the clothes dryer to control the refrigerant, based on the obtained detection value indicating pressure of the refrigerant and the obtained detection value indicating temperature of the refrigerant ([0032], claim 5).
Brisjo discloses the claimed invention except for a refrigerant temperature sensor in or on the second pipe to provide a detection value indicating temperature of the refrigerant flowing through the second pipe; a detection value indicating temperature of the refrigerant flowing through the second pipe, from a refrigerant temperature sensor in or on the second pipe.  Jung teaches a refrigerant temperature sensor in or on the second pipe to provide a detection value indicating temperature of the refrigerant flowing through the second pipe [0080]; a detection value indicating temperature of the refrigerant flowing through the second pipe, from a refrigerant temperature sensor in or on the second pipe [0080] in order to check the dryness of the refrigerant and prevent . 
Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brisjo in view of Jung as applied to claims 1 and 10 above and further in view of Inamdar (US 10,982,887).
Brisjo discloses the claimed invention except for the controller is configured to calculate a saturation temperature based on the detection value provided by the refrigerant pressure sensor, and control the electronic expansion value in accordance with the calculated saturation temperature; wherein the controller is configured to compare the calculated saturation temperature and the detection value provided by the refrigerant temperature sensor, and control the electronic expansion valve based on a comparison result; wherein the controller is configured to compare a difference between the calculated saturation temperature and the detection value provided by the refrigerant temperature sensor with a preset reference value, and increase a degree of opening of the electronic expansion valve when the difference exceeds the preset reference value; wherein the controller is configured to receive the detection value . 

Allowable Subject Matter
Claims 6-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 6 and 15 includes allowable subject matter because prior art could not be found to disclose an air temperature sensor to provide a detection value indicating a temperature of air sucked into the clothes dryer, wherein the controller is configured to determine an amount of the refrigerant based on the detection value provided by the air temperature sensor and the detection value provided by the refrigerant pressure sensor with all of the limitations of independent claim 1.  The closest prior art was found in commercial air conditioning plants, but none that taught all the features of claims 6 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762